Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 1 of 50 PageID #: 2024



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA           :      NOTICE OF MOTION

      -against-                    :      94-CR-1119 (ERK)

GREGORY SCARPA, JR.,               :

                  Defendant.       :

- - - - - - - - - - - - - - -X

      PLEASE TAKE NOTICE that, upon the annexed declaration of

Georgia J. Hinde, Esq., along with the accompanying attachments,

the defendant GREGORY SCARPA, JR., respectfully moves, pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), to reduce his present sentence and

permit his compassionate release; to continue Ms. Hinde’s earlier

appointment pursuant to the Criminal Justice Act for the purpose of

this proceeding, nunc pro tunc to May 1, 2020; and for such other

and further relief as to the Court appears just and proper.

Dated:    New York, New York
          October 30, 2020


                                                   /s/
                                          GEORGIA J. HINDE
                                          Attorney for Defendant
                                            GREGORY SCARPA, JR.
                                          228 Park Avenue South
                                          Suite 33276
                                          New York, New York 10003
                                          (212) 727-2717
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 2 of 50 PageID #: 2025



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA           :       DECLARATION

      -against-                    :       94-CR-1119 (ERK)

GREGORY SCARPA, JR.,               :

                  Defendant.       :

- - - - - - - - - - - - - - -X

      GEORGIA J. HINDE, an attorney duly admitted to practice in the

Courts of New York State and in this Court, under penalties of

perjury, here declares:

            1.    On behalf of the defendant Gregory Scarpa, Jr., I

respectfully submit this declaration and accompanying documents in

support of Mr. Scarpa’s motion to reduce the remainder of his 482-

month sentence and to order his compassionate release based on a

combination of extraordinary and compelling circumstances relating

to Mr. Scarpa’s age, his progressively deteriorating health, his

exceptional prison record and rehabilitation, and the recognized

threats posed by the ongoing COVID-19 pandemic for such older

individuals whose underlying medical conditions make them more

vulnerable to the virulent effects of the disease while they are

confined in prisons.

            2. The Court is authorized to grant compassionate release

upon a defendant’s application pursuant to the amended provisions

of 18 U.S.C. § 3582(c)(1)(A), once a defendant has “fully exhausted


                                       1
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 3 of 50 PageID #: 2026



all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf”, or after “the

lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier”.            As discussed

below,     Mr.    Scarpa’s    present       application   satisfies     these

requirements and, upon the Court’s consideration of applicable

factors in 18 U.S.C. § 3553(a), the Court should agree that

compassionate release is warranted here.

                  Background and Bases for Application

            3.   Gregory Scarpa, Jr., is a 69 year old defendant who

has been continuously imprisoned for the past 32 years, serving

consecutive      sentences    for   his     convictions   of   racketeering

conspiracies and underlying offenses that would not qualify as

crimes of violence under present law because juries only found Mr.

Scarpa guilty of inchoate offenses and not any corresponding

substantive crime that had as an element the use or threatened use

of force. After his first conviction in 1988, the district court

imposed a statutory maximum sentence of twenty years, a term that

expired (under the law as it existed prior to the Sentencing Reform

Act) on October 18, 2000, after Mr. Scarpa had earned all of the

old law’s available industrial and good time credit that reduced

his total sentence by approximately forty percent.

            4.    Mr. Scarpa’s present sentence of 482-months was

imposed after Mr. Scarpa’s conviction of conspiring to participate


                                        2
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 4 of 50 PageID #: 2027



in the same racketeering enterprise, during part of the same time

period covered by the earlier racketeering conspiracy, but premised

on different underlying offenses, many of which were alleged to

have occurred before the Sentencing Reform Act took effect, and the

most serious of which (alleged substantive murder predicate acts)

the jury did not find proven beyond a reasonable doubt.            As of now,

Mr. Scarpa has already served twenty years of this sentence, and

has earned an additional three years of good time credits, the most

available under present law. Had Mr. Scarpa been able to earn the

same amount of good time in the past twenty years as the law

permitted    during    his   first   sentence    for   participation    in   a

temporally and factually congruent racketeering conspiracy, he

would as of now have completed about 83 percent of his sentence.

            5.   When Mr. Scarpa was last before this Court, he had

recently undergone       multiple    surgeries   and   completed   intensive

courses of chemotherapy and radiation for Stage IV nasopharyngeal

squamous cell cancer, a serious condition that the Court noted at

the time afforded patients only a thirty-eight percent chance of

surviving for five years. United States v. Scarpa, 155 F. Supp.3d

234, 236 (E.D.N.Y. 2016).        We are glad to report that Mr. Scarpa

has managed at this point to achieve a full five years of survival,

but the after-effects of his surgeries and post-surgical adjuvant

therapies have created serious difficulties that have made one of

his most important activities of daily living, eating, a constant

and sometimes life-threatening struggle.

                                       3
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 5 of 50 PageID #: 2028



            6. Also, as this Court concluded based on the description

of   Mr.   Scarpa’s    medical    conditions     in   his   2015    supplemental

presentence report (ECF Doc. No. 951), the overall state of Mr.

Scarpa’s health was then “generally poor”, Scarpa, 155 F. Supp.3d

at 246, and his affliction with other progressive diseases of aging

in the past five years has only worsened his conditions. Medical

records thus confirm that Mr. Scarpa is presently treated for

hypertension,     hypothyroidism,       arthritis     and   joint    pain,   high

cholesterol, psoriasis, and bladder and foot issues. He has also

lost his ability to hear from one ear, and has undergone multiple

hernia repairs in the past eight years, one of which resulted in a

serious blood clot that required a second surgery. Also, in the

past few years, Mr. Scarpa’s cognition and memory have noticeably

declined    to   the   point     that   prison    officials    now    prescribe

medications designed to stabilize a neurological condition that is

often a precursor to dementia or Alzheimer’s disease.

            7. Apart from the difficulties they present in their own

right, many of these conditions, along with Mr. Scarpa’s advanced

age and his weakened immune system as a cancer survivor, are

recognized by the Centers for Disease Control (“CDC”) as making

individuals more susceptible to the ongoing threats of either

contracting, or having a more severe or fatal reaction to the

COVID-19 virus that continues to threaten the entire United States,

and is particularly devastating in congregate settings like nursing


                                        4
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 6 of 50 PageID #: 2029



homes and prisons, where residents are unable to maintain social

distancing and adequate hygiene. At the beginning of this month,

prison officials at Mr. Scarpa’s Iowa institution had not reported

that any inmate had contracted COVID-19, although four staff member

were reportedly afflicted. Of course, staff who come and go from

the prison always risk introducing the virus from outside its

walls, particularly in Iowa, one of a minority of states that has

refused to mandate the use of masks in public settings. That risk

was   unfortunately    realized      this   month,   when   prison   officials

acknowledged that some 34 inmates had tested positive for or

recovered from COVID-19. Like the rest of the country, COVID

infections in the Iowa prison where Mr. Scarpa is incarcerated have

thus surged and may unpredictably do so again. To avoid a serious

infection, Mr. Scarpa will be better shielded from exposure to

COVID-19 if released from prison to the home of his family and

loved ones, an additional reason we urge this Court to consider in

support of the present application.

            8.    Finally,    when     assessing     his    eligibility    for

compassionate release, this Court should consider Mr. Scarpa’s

accomplishments during his three decades in prison that stand as

substantial evidence of his complete rehabilitation.             The Court is

already familiar with one extraordinary accomplishment, when Mr.

Scarpa obtained and disclosed information some fifteen years ago

that allowed law enforcement officers to locate and safely remove


                                       5
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 7 of 50 PageID #: 2030



a cache of explosives hidden in a residential neighborhood by

convicted terrorist Terry Nichols, a public safety achievement this

Court rightly deemed worthy of a sentencing reduction, and that the

Court of Appeals also acknowledged, even though it did not agree

that Mr. Scarpa’s efforts could be so rewarded without a government

motion. See United States v. Scarpa, 861 F.3d 59, 71 (2d Cir. 2017)

(“there    is    no   question    that    Scarpa’s    information        eventually

provided substantial assistance in locating the cache of explosives

components hidden in Nichols’ former home”).                This Court has also

previously recognized the “persuasive evidence of Scarpa’s post-

offense    rehabilitation”,        and    his   commendations      for    being    an

“extraordinarily model prisoner”.             United States v. Scarpa, 155 F.

Supp.3d at       246-47;   id. at       236   (recounting   that    Mr.   Scarpa’s

prisoner     "evaluations        have    exceeded    expectations"        and     his

adjustment "has been well above that of the typical maximum custody

offender"); see also Fourth Addendum to Presentence Report dated

July 15, 2015, at 8 (ECF Doc. No. 951, quoting state prison

evaluation that also found Mr. Scarpa’s behavior since his arrival

at the Iowa facility to warrant “Tier 3 status”, which affords

prisoners “the highest level of privileges and fewest restrictions

on movement” based on exceptional housing, work, and treatment

evaluations that have resulted in a custody score of zero, “in the

minimum custody range”).

            9.    When Mr. Scarpa returned to the Iowa state prison in

2015 after his extensive cancer treatment, his cherished position

                                          6
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 8 of 50 PageID #: 2031



as a prison mentor was no longer available, and his own diminished

health limited the occupations he could pursue.                     Nevertheless, he

has since worked in the prison’s carpentry unit, crafting furniture

under the       supervision      of Iowa       Prison    Industries    for    sale   to

government agencies, school districts and non-profit groups.1 He

has also maintained his excellent behavior record and trusted Tier

3 status, as well as a remarkably positive world view and attitude,

despite      his    years   of     incarceration         and   increasing      medical

difficulties and challenges.

              10.   After the passage of the First Step Act at the end

of 2018, I therefore advised Mr. Scarpa to submit an application to

his warden for the compassionate release that I believe he well

deserves.      We discuss below the course of Mr. Scarpa’s efforts in

this       regard   that    have    thoroughly          satisfied    the     threshold

qualification for his present application in this Court: the full

exhaustion of administrative remedies. And while the Bureau of

Prisons did not see fit to make any motion on Mr. Scarpa’s behalf

(as it rarely does,2 even now, after Congress plainly indicated in



       1
          We annex in the accompanying Addendum (A.39-40) Mr.
Scarpa’s certificate for completion of another course training him
to work in prison manufacturing, and a photograph showing an
example of the furniture items created by the carpentry unit.
       2
          See Human Rights Watch & Families Against Mandatory
Minimums, “The Answer is No: Too Little Compassionate Release in
U.S. Federal Prisons,” at 16–27, 34–39 (Nov. 2012), available at
https://www.hrw.org/sites/default/files/reports/us1112ForUploadSm
.pdf.

                                           7
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 9 of 50 PageID #: 2032



the relevant subtitle of the First Step Act, Sec. 603(b), 132 Stat.

5194, 5239, that the amended law is meant to “[i]ncreas[e] the use”

of compassionate release), we hope this Court will agree, based on

its independent assessment of § 3553(a) factors, that Mr. Scarpa

should now be granted the compassionate release that Congress

intended for aging prisoners whose medical conditions warrant that

modification to their original sentences, who face unwarranted

risks of severe illness or death during the ongoing COVID pandemic,

and whose prison records confirm that they have achieved a degree

of rehabilitation that well qualifies them for an earlier release.

     All Administrative Appeals Have Been Submitted and Denied

            11.   Mr.   Scarpa   initially    applied   for   compassionate

release by submitting his application to the Warden at the Iowa

State Penitentiary on May 20, 2019 (Addendum at A.1-5). In that

application, Mr. Scarpa described his inability to eat with the

prison’s general population after his treatments for throat cancer

caused him frequently to choke or vomit while attempting to swallow

(A.3). Because he is unable to eat most of the hot meals prepared

by the prison, he has subsisted on a diet of cold cuts since 2015,

and typically eats in his cell where he can take more time (A.3,

A.42 (health services report specifying “Feed In x 12 mo”)). Mr.

Scarpa also reported that the prison medical staff has noted his

cognitive decline and advised him that he could be in the early

stages of dementia or Alzheimer’s disease (A.3). Further, Mr.


                                      8
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 10 of 50 PageID #: 2033



 Scarpa is        treated    for    a       number    of    other   medical    conditions,

 including hypothyroidism, a worsening hearing problem, five hernias

 in   the     past     twelve       years,           psoriasis,      high     cholesterol,

 arthritis/joint pain, foot issues, and sciatic nerve issues (A.3-

 4). He has also developed cataracts that have not been addressed

 (A.4).     Mr.    Scarpa    had    none       of    these    conditions      when   he   was

 originally imprisoned at the age of 37 in 1988 (A.4).

              12.    The Warden at the Iowa prison did not respond to Mr.

 Scarpa’s application within 30 days, but did respond on July 5,

 2019 (A.1-2). In that response, the Warden merely advised that Mr.

 Scarpa’s application was “[d]enied [at] this time” because Mr.

 Scarpa, as a federal prisoner serving his time in a state facility,

 had to “[s]tate your release questions [and] issues thru the

 Federal System Representative on their next visit” (A.1-2).

              13. Because these federal visits do not frequently occur,

 Mr. Scarpa instead forwarded his application on July 30, 2019, to

 the Kansas City Residential Reentry Office of the Federal Bureau of

 Prisons, the office tasked with Mr. Scarpa’s supervision while he

 remains incarcerated          in       a    state    facility      (A.6).    In   a letter

 response dated August 13, 2019, the Acting Residential Reentry

 Manager, Gregg Fearday, RN, described Mr. Scarpa’s application as

 a request to be considered for compassionate release/reduction in

 sentence     (“RIS”)       based    on       his    age,    medical    conditions,       and

 completion of more than 50 percent of his sentence (A.6). Mr.

 Fearday responded that:

                                                9
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 11 of 50 PageID #: 2034



       Based on our review of your medical records, you do not
       meet the Bureau of Prisons elderly with medical
       conditions RIS criteria. You are independent and are not
       experiencing deteriorating mental or physical health that
       substantially diminishes your ability to function in a
       correctional environment. Your current facility is able
       to manage your medical needs at this time.

 Mr. Fearday’s response also advised Mr. Scarpa that he could appeal

 this decision by submitting his objections to the same Residential

 Reentry Office within 20 days (A.6).

             14. On August 28, 2019, Mr. Scarpa promptly prepared and

 submitted an appeal from the BOP’s denial of his application for

 compassionate release, reminding the office that his application is

 also based on the ground that he is over 65 years of age and has

 served more than 50 percent of his sentence (A.7-26). He advised

 the BOP that, much as he would like to be independent, he no longer

 could   claim    that   ability:    he     cannot   eat    with    the   general

 population, but needs someone with him at mealtimes to help him

 when he chokes and sometimes comes close to losing consciousness

 (A.8). He explained that his choking was the result of the hole

 left in his throat after surgeons removed a golf-ball sized tumor,

 and that this cavity often allowed food to go down his windpipe

 instead of      his   esophagus   (A.8).    Further,      the   prison   has   not

 addressed this serious choking problem beyond substituting cold

 cuts, bread and pudding for the prison’s usual meals, and Mr.

 Scarpa still chokes on those items as well (A.9). He tries to

 maintain his weight with ice cream and cookies, knowing that those



                                      10
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 12 of 50 PageID #: 2035



 are not a healthy alternative (A.9). The prison supplies packets of

 Carnation Nutritional Supplement that he mixes with milk, but that

 does not help him maintain his weight either (A.10).

               15.    In addition to his cancer-related difficulties, Mr.

 Scarpa also described his cognitive impairment that is getting

 progressively more noticeable: he can no longer remember telephone

 numbers and appointments; nor follow conversations or keep his own

 train of thought while speaking, nor read a book or remember a

 movie    he   had    just   watched;    and     he   injured   himself   at    work,

 seriously cutting two fingers after forgetting to shut off a

 machine before he cleaned it (A.8). Further, his physical health is

 deteriorating in other ways as well: he has lost a full range of

 motion in his neck due to nerve damage from his cancer surgeries;

 and the fact that one of his carotid arteries had to be removed

 during his cancer surgeries makes him worry that an injury to his

 only remaining carotid artery could prove fatal (A.9).

               16.    Mr. Scarpa advised that the prison medical unit has

 prescribed a number of medications for his conditions (Gabapentin

 for nerve        damage,    Pilocarpine    to    help develop     saliva      due   to

 radiation damage to his salivary glands, Biotene products for his

 dry     mouth,      Atomoxetine   for     concentration,        Mirtazapene         for

 depression, Levothyroxine for hypothyroidism, Simvastatin for high

 cholesterol, Clobetasol for psoriasis, Omeprazole for digestive

 upsets, and aspirin to help thin his blood), but has not addressed


                                           11
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 13 of 50 PageID #: 2036



 his choking problem (A.9-10, A.44-56). Mr. Scarpa therefore depends

 on the help of other prisoners who also wrote letters to the BOP to

 confirm Mr. Scarpa’s conditions and lack of independence (A.11-14).

             17. Mr. Scarpa’s cell mate, Patrick Thompson, described

 how he has to wake Mr. Scarpa when it is time for his medications

 or time to go to work; how Mr. Scarpa choked on almost every other

 bite of the meals prepared by the prison; how Mr. Scarpa lacked the

 physical strength to make his bed or clean the cell; and how Mr.

 Scarpa   increasingly     appears   to    have   mental   troubles   (A.11).

 Nevertheless, Mr. Scarpa always made an effort to help his cell

 mate with advice on how best to adjust to his situation, and Mr.

 Thompson was happy to help Mr. Scarpa in return, “out of kindness

 and because it’s the right thing” (A.11).

             18. A second inmate, Denis Gaily, wrote that he had known

 Mr. Scarpa for the past seven years, and that he had been “very

 fit, strong and active with a big appetite” before his cancer, but

 he is unable to eat the prison meals since his surgeries and has

 had choking problems more often than not, some of which “were very

 scary” (A.12). Mr. Gaily noted that, while Mr. Scarpa used to spend

 a lot of time on treadmills and elliptical machines, he never uses

 the exercise equipment anymore, and appears to have lost interest

 or become depressed (A.12). Mr. Gaily also used to tease Mr. Scarpa

 about his poor memory, “not realizing until last year that it is

 bad” and that “he is declining faster than normal and he needs


                                      12
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 14 of 50 PageID #: 2037



 help” – an observation that Mr. Gaily has an experiential basis to

 make because his father also suffered from dementia and he is

 familiar with its symptoms (A.12). As Mr. Gaily confirmed, Mr.

 Scarpa’s memory problems led to his injuring himself at work, and

 he   often   forgets   what   day   it   is,   when   to   go   to   chapel   or

 appointments, and he mixes up news events or movie plots he tries

 to recite (A.12).

              19. A third inmate, Gary Kirchner, has also known Mr.

 Scarpa for several years and presently works with him in the prison

 industries unit building items with wood (A.13). Mr. Kirchner also

 confirmed that Mr. Scarpa suffered a serious injury that almost

 cost him a finger when he was working on a boring machine at work,

 that Mr. Scarpa’s focus and memory have declined in the past two

 years, and that overall, he appears to be “deteriorating quickly”

 (A.13). Mr. Kirchner urged the BOP to consider all of Mr. Scarpa’s

 conditions and to allow him to spend “his last stage of life” with

 his family, averring that Mr. Scarpa is “struggling in prison”

 (A.13).

              20. Last, Eric Thompson wrote of his friendship with Mr.

 Scarpa over the years, that he has seen him in recent years forget

 many things that others would not, and that his “memory is really

 bad and getting worse”, something that it is “easy for a friend to

 notice” (A.14).     As Mr. Scarpa’s memory declines, Mr. Thompson is

 concerned that he will have to depend on his friends to care for



                                      13
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 15 of 50 PageID #: 2038



 him, and he urged the BOP to allow his release so that his family

 can care for him instead (A.14).        Mr. Thompson also confirmed that

 Mr. Scarpa is unable to eat with the general population since his

 cancer treatments (A.14).

             21. Mr. Scarpa’s appeal also included letters from family

 members whose accounts similarly showed that their father, brother

 and cousin is no longer able to independently function in prison

 due to his deteriorating physical and mental conditions (A.15-23).

 A letter from his son and daughter-in-law, Gregory and Danielle

 Scarpa, contrasted their visits with Mr. Scarpa in 2015 and 2019

 (A.16). As they explained, after visiting with Mr. Scarpa in August

 of 2019, they agreed he had “looked better in 2015, even though he

 had just had major surgery on his throat and was undergoing

 chemotherapy and radiation at the time” (A.16). They were concerned

 that his cancer could return and he would not get back to the

 hospital soon enough to detect it, or would have to undergo

 chemotherapy and radiation again (A.16).

             22. Mr. Scarpa’s son and daughter-in-law also noticed how

 their father’s memory had declined in the past four years: he

 forgot parts of stories he had told many times before, he became

 repetitive with questions that his family had just answered, his

 comprehension was poor, and he always forgot to remove the prepaid

 visitor’s card from the vending machines during their visits (A.16-

 17). They noticed, too, that Mr. Scarpa’s hearing is poor, both



                                      14
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 16 of 50 PageID #: 2039



 during telephone conversations and in-person visits, leaving him

 vulnerable to injury if someone attempted to assault him from

 behind (A.17).

              23.   Their greatest concern was, however, Mr. Scarpa’s

 inability to eat without choking, and the many choking incidents he

 has   experienced     since    his    surgeries,         two   of   which   required

 someone’s intervention (A.17).3 The children worried also that his

 inability to eat has left him thin and frail, and made it seem he

 had aged ten years when only four had passed (A.17). They urged the

 BOP to grant his application and allow him to return home to family

 who will take full responsibility for his care (A.18).

             24.    Mr. Scarpa’s youngest daughter, Maria, also asked

 that the BOP reconsider its decision, citing first her father’s

 declining    memory   and     the    fact    that   he    could     not   recall   his

 grandson, Mikey, even though his daughter and grandson visited with

 him every year for the past five years (A.19-20). His daughter also

 expressed her concerns over Mr. Scarpa’s work-related injury when

 he forgot what he was doing and cut his hand, and about his

 inability to eat without choking (A.20). She joined her brother and

 sister-in-law in asking that their father be released so he could

 get the care he needs from his family (A.21).


       3
           The letter from Mr. Scarpa’s children described that
 intervention as “CPR”, but Mr. Scarpa asked me to clarify that he
 has not yet required full blown CPR for his choking, although he
 has needed the assistance of the Heimlich maneuver on multiple
 occasions in order to dislodge food from his windpipe.

                                         15
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 17 of 50 PageID #: 2040



             25.    Mr. Scarpa’s sister, Deborah Colosi, also wrote

 about her visit with her brother in August 2019, and noted how

 changed he appeared since her last visit three years earlier

 (A.22). She observed that he had lost weight because of his

 inability to swallow many foods, that he had become forgetful and

 repeated things often, and that he had lost his hearing on one side

 (A.22).   She also urged the BOP to reconsider and allow Mr. Scarpa

 to return home where his family could look after him (A.23).

             26.   Mr.    Scarpa’s    cousin,    Linda   Cordero,   provided   a

 similar    account      from   her   visit     in   July   2019,   noting   his

 difficulties swallowing, his substantial weight loss that left him

 “a shadow of what he once was”, and his apparent forgetfulness and

 declining comprehension (A.24).         Ms. Cordero noted that her cousin

 kept a positive attitude about everything, but she nevertheless

 worried that, unless he could put on some weight again, he would

 not be able to survive another round of cancer treatments in the

 event his cancer returned (A.24).

             27.   Mr. Scarpa’s appeal also included information about

 his proposed release plan: that he would live in Florida with his

 sister, Ms. Colosi, who is both “emotionally and spiritually

 supportive” and will take care of his basic living expenses; he

 would apply for Medicare and supplemental health insurance to cover

 his medical needs; and he would maintain employment to the extent

 his health permitted it, working for his sister and brother-in-law



                                        16
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 18 of 50 PageID #: 2041



 in Florida as a billing clerk for their business (Ocean Feed and

 Wayside Trucking), a position that would allow him to work from

 home issuing invoices to customers and maintaining electronic

 inventory records (A.25-26).

               28.    Mr. Scarpa submitted his appeal to the Iowa prison

 authorities         on   August   28,   2019,    for    mailing      to   the    BOP’s

 supervising office (A.7). In no time at all, the same Acting

 Residential Reentry Manager who had signed the original BOP denial

 issued a second denial on the same day that Mr. Scarpa’s appeal

 arrived at that office (A.27). Ignoring the first hand accounts of

 Mr. Scarpa, his family, and his fellow inmates, the BOP simply

 repeated that “[a] review of your medical record finds you are

 independent     and      are   not   experiencing      deteriorating      mental     or

 physical health that substantially diminishes your ability to

 function in a correctional environment”, and opined that “your

 current facility is able to manage your medical needs at this time”

 (A.27). This response dated September 4, 2019, also invited Mr.

 Scarpa   to    submit      any    further    appeal    within   20    days      to   the

 “Residential Reentry Sector Administator”, located at the same

 address and within the same suite where he forwarded his first two

 applications (A.27).           Mr. Scarpa promptly did so on September 17,

 2019, forwarding copies of all of his submissions from the most

 recent appeal, and asking the BOP to consider all of his medical

 issues together because, when combined, they show why he is in fact

 “unable to function normally in a prison environment” (A.28).

                                             17
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 19 of 50 PageID #: 2042



             29.   It took a lot longer for the “Sector Administrator”

 to respond to Mr. Scarpa’s appeal, but the substance of the

 response was just as dismissive and empty. Thus, on February 11,

 2020, the BOP summarily informed Mr. Scarpa that his appeal and

 documents had been reviewed and, “[b]ased on this review, we concur

 with the manner in which the Acting Residential Reentry Manager

 addressed your concerns” (A.29).          The BOP then invited Mr. Scarpa

 to submit any appeal to the BOP’s Office of General Counsel within

 30 days (A.29).

             30.   After the BOP’s first two denials of Mr. Scarpa’s

 application and request for reconsideration, he asked his local

 Iowa prison custodians about medical information the BOP claimed to

 have considered when it concluded that he maintained an ability to

 function independently in prison despite his problems (A.30). With

 respect to Mr. Scarpa’s medical records, the Iowa prison officials

 responded on September 24, 2019, that no medical records had been

 requested by or sent to the BOP recently, although they recalled

 sending records “several years ago” (A.30). As for any reports

 about Mr. Scarpa’s ability to live independently in prison, Mr.

 Scarpa asked his case manager whether he had provided any relevant

 information or records to the BOP, and his case manager responded

 that he had briefly discussed Mr. Scarpa’s Tier 3 status and what

 it signifies with the BOP’s acting Residential Reentry Manager (the

 BOP official who twice denied Mr. Scarpa’s application), but he

 recalled no other conversation with this BOP representative (A.30).


                                      18
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 20 of 50 PageID #: 2043



             31. Based on this investigation, Mr. Scarpa submitted his

 final appeal to the BOP in March 2020 (A.31-34).4 In this appeal,

 Mr. Scarpa objected to the BOP’s conclusions about his medical

 status and ability to function independently when the BOP had not

 obtained any medical records from the Iowa prison or contacted any

 medical personnel at the prison (A.32). He also questioned the

 basis for the BOP’s conclusion that he could function independently

 when the evaluating BOP official only contacted one member of the

 Iowa prison staff, petitioner’s case manager, who has no authority

 to review an inmate’s medical records, and who does not see how

 well or poorly Mr. Scarpa manages his medical conditions since the

 case manager only makes his rounds to Mr. Scarpa’s unit once a day,

 usually when Mr. Scarpa is not present (A.31).

             32.   Based on the BOP’s omissions, Mr. Scarpa urged the

 Central Office to reconsider his combined and debilitating medical

 conditions after reviewing his actual medical records, and to grant

 compassionate release based on his age (over 65), his service of

 more than 50% of his sentence, and his serious medical conditions,

 including his inability to eat without choking or vomiting, his

 nerve damage after his cancer surgeries, his cognitive decline, and

 the numerous other conditions that are progressively worsening as

 he ages (hypothyroidism, hernias, psoriasis, high cholesterol,


       4
           Mr. Scarpa resubmitted this appeal again on April 13,
 2020, after the BOP Central Office returned the original appeal to
 him because he had forgotten to sign and date the application form
 and to include copies of prior administrative remedy appeals
 (A.34).

                                      19
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 21 of 50 PageID #: 2044



 arthritis/joint     pain,   foot    and     sciatic    nerve   issues,   and    an

 enlarged prostate) (A.32).         As he fairly summarized his situation,

 “[d]eath is creeping up on me” and all of his combined medical

 conditions “are affecting my ability to function as a normal

 prisoner”, a fact the letters from his family and fellow inmates

 also confirmed (A.32). Under the circumstances, “the only missing

 ingredient required to approve the appeal is compassion” (A.32).

             33. At the same time that Mr. Scarpa submitted this

 appeal, he also applied for home confinement under the recent CARES

 Act for Elderly Offenders Due to the COVID-19 pandemic (A.35-37).

 In support of this application, Mr. Scarpa again showed that his

 age and conditions should qualify him for home confinement: he is

 well over 60 years of age, he has a variety of medical conditions

 that make him more susceptible to the COVID-19 virus, including a

 weakened immune system and low white blood count following his

 cancer surgeries and treatments with chemotherapy and radiation;

 high blood pressure; a recent melanoma that had not been evaluated

 because of the travel restrictions during the COVID crisis; and all

 of his combined and progressively worsening physical and cognitive

 conditions    of   aging    that    also     support    his    application     for

 compassionate release (A.35-36).5



      5
           Mr. Scarpa also recently asked the BOP to reconsider this
 part of his application in light of the outbreak of positive COVID-
 19 cases at his Iowa prison (A.70-71), as noted below.

                                        20
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 22 of 50 PageID #: 2045



             34. Despite his qualifications for either compassionate

 release or release to home confinement, and the BOP’s insufficient

 inquiry    into     Mr.     Scarpa’s   conditions        and    management      of   his

 activities of daily living before rejecting his applications, the

 Central Office again summarily denied Mr. Scarpa’s appeal in a

 response dated July 6, 2020 (A.38).                The response first determined

 in error that “the Warden properly found you do not meet the

 criteria    for   a    RIS    [reduction      in    sentence]    on    the   basis    of

 available information” (A.38).           In Mr. Scarpa’s case, however, the

 only determination his Warden made was that he had to submit his

 application    to     the    BOP   (A.1),    so    the   Central      Office    utterly

 misconstrued the history of his application.

             35.       Next, more information was “available” than the

 Central Office considered, just as more information could have been

 considered    during        the    earlier    BOP    reviews     of    Mr.     Scarpa’s

 application had anyone bothered to contact medical staff at the

 Iowa prison or anyone who had a first-hand basis to evaluate Mr.

 Scarpa’s present difficulties functioning in prison. Instead, the

 Central Office response erroneously reduced Mr. Scarpa’s actual age

 from 69 to 65 and asserted that “records show that you have been

 clear of throat and neck cancer for three years”, as opposed to the

 five-year period that has passed since he underwent chemotherapy

 and radiation (A.38). These errors suggest that, assuming it

 considered any medical records at all, the BOP was at best not

 using current medical records as the basis for its evaluation.

                                          21
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 23 of 50 PageID #: 2046



             36.   This same conclusion flows from the conditions the

 BOP itemized in its response: it listed only Mr. Scarpa’s history

 of throat and neck cancer, hyperlipidemia, “hyperthyroidism” (when

 his actual condition is hypothyroidism), and lower back pain, and

 swept all other unspecified conditions aside under the rubric that

 each was “managed and currently stable” and did not interfere with

 his ability to “independently perform your activities of daily

 living” (A.38). The BOP gave no express consideration whatsoever to

 Mr. Scarpa’s inability to eat without choking,6 the unhealthy

 modifications of his diet that neither manage nor stabilize this

 serious condition, nor his developing cognitive impairment that has

 already led to a workplace injury and could well result in further

 problems in a prison setting.

             37.   In light of Mr. Scarpa’s complete exhaustion of his

 administrative appeals, as well as the passage of well more than 30

 days since he originally applied for compassionate release more

 than a year ago, there should be no issue that Mr. Scarpa’s request

 for compassionate release is now fully amenable to this Court’s

 review and relief under § 3582(b)(1)(A), as discussed below.

             What Available Medical Records Actually Show

             38.   The    BOP   plainly    gave    inadequate     or   flawed

 consideration to Mr. Scarpa’s medical conditions, but nowhere did

     6
           This condition, dysphagia, has repeatedly appeared in Mr.
 Scarpa’s medical records since he returned to prison after his
 cancer surgery and adjuvant therapies in 2015. Copies of relevant
 medical records will be filed under seal with this submission.

                                      22
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 24 of 50 PageID #: 2047



 it   suggest   that   he    is    not    suffering       from    the   conditions    he

 identified and described.          We present in a separate sealed exhibit

 relevant medical records Mr. Scarpa was able to obtain from Iowa

 prison officials and discuss them briefly here. We also annex the

 prison’s list of Mr. Scarpa’s work restrictions (A.41-42) and

 prescribed     medications        used    to     treat    Mr.     Scarpa’s      various

 conditions (A.43-46), along with descriptions of the conditions for

 which some of those medications are prescribed (A.47-56). These

 documents all confirm that Mr. Scarpa is in fact suffering from the

 conditions     that   are     the       main    basis     for    his     request    for

 compassionate release.           If the Court requires additional records,

 we respectfully request that the Court again order the preparation

 of   a   supplemental      presentence        report    discussing       Mr.   Scarpa’s

 current medical conditions.

             39.   With     respect       to    Mr.    Scarpa’s    work    and    living

 restrictions, one recent health services report confirms some of

 the limitations created by his present medical conditions (A.41-

 42). The     report   thus    indicates        that    Mr.   Scarpa      is    presently

 restricted to the lower bunk and ground floor, that he is no longer

 permitted to participate in team sports and may not lift weights in

 excess of 50 pounds, that he must use various types of medical

 aids, including lumbar support, an inguinal truss, a knee sleeve,

 gel inserts, and an extra pillow; that he is confined to his cell

 for meals (“Feed In x 12 mo”); and that he has urinary urgency and

 often needs to use the bathroom quickly (A.41).

                                           23
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 25 of 50 PageID #: 2048



               40.   Mr. Scarpa is also presently prescribed a number of

 medications for his chronic conditions (A.43-46): Metoprolol for

 hypertension        (A.51-54),   Donepezil    for    dementia     (A.47-48),

 Mirtazapine     for    anxiety   (A.49-50),   Tamsulosin    for   a   bladder

 condition,      Levothyroxine    for   hypothyroidism,     Simvastatin   for

 hyperlipidemia, Clobetasol for psoriasis, Gabapentin for post-

 surgery neck pain, Pilocarpine and Biotene for dry mouth, Ibuprofen

 for   pain,    Atomoxedine   for   concentration/focus      (A.55-56),   and

 various nutritional supplements and digestive aids.

               41. Medical records from 2015-2019 (submitted under seal)

 also show that, since he returned to prison in 2015, Mr. Scarpa has

 repeatedly reported his ongoing difficulties with swallowing and

 choking when he eats (dysphagia), a side effect that resulted after

 his salivary glands were damaged during his cancer surgeries and

 therapies. Prison officials therefore have allowed him to take

 most, and later all meals in his cell, in order to afford the

 additional time he requires to get through his meals. Nevertheless,

 by 2016, Mr. Scarpa was diagnosed as suffering from malnutrition,

 a condition that likely resulted when the prison provided incorrect

 foods to Mr. Scarpa and he was unable to consume them. His

 dysphagia continues to the present day, and prison authorities

 acknowledged in 2019 that it was “getting worse”.             Nevertheless,

 the prison has not responded to Mr. Scarpa’s requests that someone

 check on him during meal times in his cell in order to render

 assistance when he has another choking episode (A.57).

                                        24
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 26 of 50 PageID #: 2049



             42. In addition, after an examination in April 2019,

 prison authorities concluded that Mr. Scarpa’s “BP numbers are bad”

 based on readings in 2018 and 2019 (see sealed medical records).

 Medical records also reported in 2019 that Mr. Scarpa suffered five

 hernias in the past 12 years, and that surgery to repair one of

 those hernias led to a blood clot that required additional surgery.

             43.   Mr. Scarpa has also shown marked cognitive decline

 in the past two years.      While the psychiatric department will not

 provide records without a court order, I spoke to one of the staff

 psychologists in that department (Psychologist Joy Kuper) who

 advised that Mr. Scarpa’s scores on mental status examinations he

 has taken in the past two years have dropped from 29 (out of a

 possible 30) on January 30, 2018, to 22 in April 2020. Tests taken

 in between showed fluctuating scores (20 in April 2018, 21 in June

 2018, 25 in January 2019, 21 in April 2019, and 23 in October

 2019), but his score has not approached the high level achieved in

 January 2018 since that time. Mr. Scarpa was supposed to have

 undergone another evaluation this month, but conditions at the

 prison created by the pandemic have required that it be postponed.

             44. The particular test used by the prison, the St. Louis

 University Mental Status test (SLUMS), classifies scores of 27-30

 as   “normal”,     scores   of    21-26   as   indicative     of   a   “mild

 neurocognitive disorder”, and scores of 0-20 as indicative of

 “dementia”. Studies agree that individuals with mild cognitive

 disorders of the sort Mr. Scarpa’s test scores suggest, may often

                                      25
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 27 of 50 PageID #: 2050



 progress to dementia or Alzheimer’s disease, conditions for which

 one of Mr. Scarpa’s present medications (Donepizel) has been

 prescribed         (A.48).     See,     e.g.,     www.mayoclinic.org/diseases-

 conditions/mild-cognitive-impairment/symptoms-causes                    (reporting

 that those with mild cognitive impairment have some of the “same

 types of brain changes seen in Alzheimer's disease or other forms

 of dementia”, and that those with mild cognitive impairment have “a

 significantly increased risk . . . of developing dementia”).

               45.    One final but substantial medical issue that is not

 reflected in any medical record, but is a reality we all continue

 to face, is the ongoing threat posed by COVID-19 in all congregate

 settings, including prisons. New York has thankfully overcome its

 epicenter status for the present, but the COVID virus has worked

 its way into the center of our country,7 with cases reported among

 both       staff     and     inmates      in     Iowa     state     prisons.    See

 https://doc.iowa.gov/COVID19.

               46.    At the beginning of October, the facility where Mr.

 Scarpa is incarcerated (ISP) reported no inmate infections, but ISP

 had at that time four staff infections and 21 recovered staff

 members. By October 5, 2020, three inmates tested positive for

 COVID-19,     and    the     prison    began    testing   and     adopted   measures




        7
           A nationwide map tracking COVID trends by county shows
 significant numbers of new COVID cases in a cluster of midwestern
 states, including Iowa. See www.nytimes.com/interactive/2020/us/
 coronavirus-us-cases.html.

                                           26
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 28 of 50 PageID #: 2051



 restricting movement to curtail the spread (A.58-59).8 On October

 9, 2020, the prison’s Warden thanked the inmate population for its

 cooperation with testing and restrictions, and acknowledged that

 “around two dozen inmates” had at that point tested positive for

 COVID-19 (A.70). Five days later, on October 14, 2020, testing had

 confirmed that 27 inmates were infected and 5 were considered

 “recovered” (A.60).9     Six days later, on October 20, 2020, the ISP

 reported that 15 inmates remained infected, 19 had “recovered”, and

 three staff members were infected (A.61). As of October 28, 2020,

 the Iowa prison website reported that one inmate remains infected,

 33 have “recovered”, and three staff members remain infected.

             47.   This recent COVID outbreak created a substantial

 risk to Mr. Scarpa, and another will do the same, given his age,

 his poorly controlled hypertension, and his weakened immune system

 as a cancer survivor, all of which make him more vulnerable to a

 severe reaction if he contracts the COVID-19 virus according to the



       8
           Those restrictions kept inmates in a locked-down status
 from October 2-16, 2020, and permitted showers no more than three
 times per week. Presently, inmates are restricted to their cells
 for all but 2 hours each day, but during that time period, they are
 again permitted daily showers and telephone calls, while still
 restricted to their respective “pods” and thus unable to work or
 undergo non-emergency medical tests or treatment. Mr. Scarpa has
 been tested twice this month for COVID-19, and both tests were
 negative.
       9
           Studies have recently shown that, even for those who
 recover from initial COVID symptoms, the cellular level damage from
 the virus may linger and effect not only the lungs, but the heart
 and brain, making it important to avoid infection whenever
 possible. See www.mayoclinic.org/diseases-conditions/coronavirus/
 in-depth/coronavirus-long-term-effects/art-20490351.

                                      27
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 29 of 50 PageID #: 2052



 most recent guidance from the Centers for Disease Controls (CDC).10

 Many courts have, moreover, recognized such age- and medically-

 related vulnerability as an “extraordinary and compelling” premise

 warranting compassionate release in the past seven months. We

 therefore ask this Court to consider this defendant’s vulnerability

 in these disturbing times as further support for a reduction in Mr.

 Scarpa’s remaining sentence.

                             The Defendant’s Release Plan

                 48.       In addition to his submissions to the BOP,11 Mr.

 Scarpa has written to the Court about his medical conditions, all

 he has learned in his past 32 years in prison, and how he hopes to

 spend         his    remaining      years    if     the    Court   will    permit    his

 compassionate release from prison (A.62-65).                     His letter speaks of

 a man who understands the seriousness of his past wrongdoing and

 his commitment to spending the rest of his life in lawful pursuits,

 just as he has tried to make amends during his incarceration. He

 enjoys the           ongoing      support   of    his    sister, cousin,      and   grown

 children,           and   hopes    to   have      time    to   spend   with   his   five

 grandchildren as well. He will be able to work from home for his

 sister’s company and, perhaps most remarkable given his present



     10
        See www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
 people-with-medical-conditions.html
          11
           On October 14, 2020, in light of the COVID outbreak at
 his prison, Mr. Scarpa submitted a renewed request for home
 confinement to the BOP (A.71), but he has not yet received any
 response.

                                                28
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 30 of 50 PageID #: 2053



 situation,     he   has    met     a   woman,       Ms.   Deanna    Bennett,       who   has

 regularly visited him for the past three years, and whom he hopes

 to marry one day.

               49. Ms. Bennett has also written to the Court (A.66-69),

 describing how she met Mr. Scarpa in June 2017, after writing to

 him to send encouragement on his efforts to recover from his health

 difficulties. Until the COVID crisis prevented prison visits, Ms.

 Bennett drove from Ohio to Iowa to visit with Mr. Scarpa on many

 weekends since then. There, she heard from other inmates and prison

 staff what a “great guy” he is, how he has helped younger inmates

 adjust   to     their     prison       situation      and   learn       how   to    conduct

 themselves, and “grew to see the loving person that I believe Greg

 is today”.     Mr. Scarpa has shared many stories about his past with

 Ms. Bennett, and she believes he takes full responsibility for his

 wrongdoing and is committed to avoiding misconduct in his future.

               50. For her part, Ms. Bennett “plan[s] to be at Greg’s

 side and help him learn how to live in a totally changed society,

 and to do whatever I can to help his health improve.”                                    Ms.

 Bennett’s letter also recounts her own observations about Mr.

 Scarpa’s      declining     physical          and    cognitive      health,        and   the

 difficulties prison life poses for him on that account. Finally,

 Ms.   Bennett    has      assured      this    Court      that,    if    he   is    granted

 compassionate release, “I will be there to help him and make sure

 that he abides by every rule, and complies with all conditions of


                                               29
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 31 of 50 PageID #: 2054



 home detention or supervision”, and will “be his backup to make

 sure he stays on the right path for the rest of his life”.

              51.   Mr. Scarpa is fortunate to have so many supportive

 family members, as well as this new and positive relationship in

 his life.     All stand ready to provide Mr. Scarpa with a place to

 live, work that he can manage, and companionship and care upon his

 release. He has also spent a staggering 32 years of his life making

 the best of a difficult prison setting, learning everything he can

 about how to live a better life and to help others, and even making

 an extraordinary contribution to public safety when he obtained and

 disclosed information that allowed the discovery and safe removal

 of hidden explosives in 2005.

              52. Five years ago, this Court agreed that Mr. Scarpa

 deserved a reduced sentence for his substantial public service

 alone. Since then, with the passage of the First Step Act of 2018,

 the   law   has    evolved   to   empower   this   Court   with   far   greater

 discretion to consider Mr. Scarpa’s advanced age, his declining

 physical and cognitive health, the substantial amount of time he

 has already spent in prison, the threats to his health posed by the

 COVID-19 pandemic for all with preexisting vulnerabilities, and a

 record      showing    “persuasive     evidence     of     his    post-offense

 rehabilitation” as grounds for his compassionate release or his

 release to a period of home detention and supervision. This relief

 is warranted because of the particular combination of extraordinary

 and compelling reasons that are present in this defendant’s case,

                                        30
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 32 of 50 PageID #: 2055



 and because it is consistent with sentencing factors in 18 U.S.C.

 § 3553(a) and Congressional intent when enacting the First Step Act

 in order to expand the availability of compassionate release. We

 discuss relevant authorities below, and urge the Court to exercise

 the compassion the law allows by permitting Mr. Scarpa’s immediate

 release to his family’s care, on whatever conditions the Court

 deems appropriate.

                                    ARGUMENT

                Compassionate Release Should Be Granted

       Gregory Scarpa, Jr., is a 69-year old man in poor health, who

 has   spent   the   past   32   years   in   prison   for   offenses,   mostly

 inchoate, that juries found he had committed in connection with a

 single racketeering conspiracy. His disciplinary record throughout

 his imprisonment has been excellent, and he has spent his time in

 the commendable pursuits of available education, employment, and

 mentoring of younger inmates in a manner that his most recent

 prison has recognized and applauded. He also obtained and supplied

 the government with information that allowed the discovery and

 removal of explosives from a residential neighborhood in 2005,

 conduct for which this Court previously awarded him a reduction to

 the 40 year sentence he continues to serve, a sentence this Court

 aptly described as “staggering” (Doc. No. 43, 8/5/10 Tr. 12, 45).

       In addition to these exceptional achievements, Mr. Scarpa

 continues to suffer from debilitating side effects of the life-


                                         31
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 33 of 50 PageID #: 2056



 saving surgeries and adjuvant therapies he underwent in 2015 for a

 severe and advanced form of cancer, making it more difficult for

 him to manage his activities of daily living, particularly eating.

 He has also begun to exhibit cognitive decline according to tests

 administered in the past two years and the observations of those

 who know him. Making matters worse, Mr. Scarpa’s prison has this

 month experienced its first wave of the dreaded COVID pandemic,

 with 34 positive cases among inmates and the entire facility

 undergoing the resulting lock downs that foreclose movement and

 visiting, and create generally harsher conditions of confinement as

 prison officials attempt to curb the spread of the virus.

       Any    of     these      circumstances      could   be     considered     an

 extraordinary and compelling ground for compassionate release, and

 the combination of all of them certainly meets that mark. The

 authorizing statute, 18 U.S.C. § 3582(c)(1)(A), is straightforward

 enough, explaining that a court may, “upon motion of the defendant

 after the defendant has fully exhausted all administrative rights

 to appeal a failure of the Bureau of Prisons to bring a motion on

 the defendant’s behalf or the lapse of 30 days from the receipt of

 such a request by the warden of the defendant’s facility, whichever

 is earlier, . . . reduce the term of imprisonment (and may impose

 a   term    of    probation    or    supervised     release    with   or   without

 conditions       that   does   not   exceed   the   unserved    portion    of   the

 original term of imprisonment), after considering the factors set



                                          32
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 34 of 50 PageID #: 2057



 forth in section 3553(a) to the extent they are applicable, if it

 finds that . . . (i) extraordinary and compelling reasons warrant

 such a reduction”.

       Last month, the Court of Appeals gave district courts helpful

 guidance on how to determine whether extraordinary and compelling

 reasons exist for a sentencing reduction. In United States v.

 Brooker, No. 19-3218, 2020 U.S. App. LEXIS 30605 (2d Cir. Sept. 25,

 2020), the Court acknowledged the history of this authority, going

 back almost forty years to the time of the Comprehensive Crime

 Control Act of 1984, when Congress first provided this “mechanism

 for lenity”, but restricted any judicial consideration of the

 standards for relief by requiring an initiating motion from the

 Director    of   the   Bureau   of       Prisons,    an    “absolute     gatekeeping

 authority” that the BOP exercised “sparingly, to say the least”.

 Id. at *5-7. Years later, in 2006, the Sentencing Commission issued

 U.S.S.G.    Policy     Statement     §    1B.13     to    satisfy   the   statutory

 requirement in 28 U.S.C. § 994(n) that this agency “describe what

 should be considered extraordinary and compelling reasons for

 sentencing reduction, including the criteria to be applied and a

 list of specific examples”. Id. at *7-8. The Sentencing Commission

 identified an inmate’s terminal illness, his significant decline

 relating to the aging process that would limit his ability to care

 for himself in prison, the death or incapacitation of a defendant’s

 family   member    caring   for      his    minor    children,      or    any   other


                                           33
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 35 of 50 PageID #: 2058



 extraordinary or compelling reason “other than, or in combination

 with” these specified grounds. Id. at *8-9. The policy statement

 also permitted consideration of a defendant’s rehabilitation, but

 excluded “rehabilitation, by itself” as sufficiently extraordinary

 and compelling for purposes of compassionate release.             Application

 Note 3 to U.S.S.G. Policy Statement § 1B1.13.

       None of the Sentencing Commission’s policy statements did much

 to move the BOP off its minimalist approach to filing compassionate

 release motions on behalf of inmates, even when a later amendment

 expressly “encourage[d]” the BOP “to file such a motion if a

 defendant met any of the circumstances set forth in Application

 Note 1.” Application Note 4 to U.S.S.G. Policy Statement § 1B1.13.

 For   example,   Mr.     Scarpa’s   circumstances    easily     satisfied      the

 Sentencing Commission’s definitions of when “extraordinary and

 compelling circumstances exist” since he is “(I) suffering from a

 serious physical or medical condition, (II) suffering from a

 serious    functional       or   cognitive     impairment,       [and]        (III)

 experiencing deteriorating physical or mental health because of the

 aging process, that substantially diminishes [his] ability . . . to

 provide self-care within the environment of a correctional facility

 and from which he or she is not expected to recover.” Application

 Note 1(A)(ii) to U.S.S.G. § 1B1.13 (“Medical Condition of the

 Defendant”). In addition, Mr. Scarpa’s circumstances qualify as

 “extraordinary     and    compelling”      because   of   the   “Age     of    the


                                       34
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 36 of 50 PageID #: 2059



 Defendant”, insofar as Mr. Scarpa “(i) is at least 65 years old;

 (ii) is experiencing a serious deterioration in physical or mental

 health because of the aging process; and (iii) has served at least

 10 years or 75 percent of his . . . term of imprisonment, whichever

 is less.” Application Note 1(B) to U.S.S.G. Policy Statement §

 1B1.13.

       Yet the BOP made no motion on Mr. Scarpa’s behalf, and this

 Court had no resulting opportunity to occupy its “unique position

 to determine whether circumstances warrant” a sentencing reduction

 after considering § 3553(a) factors. Application Note 4 to U.S.S.G.

 § 1B1.13.   With the passage of the First Step Act in 2018, however,

 defendants can now ask their sentencing courts to assume their

 unique position once more, by moving on their own behalf for

 compassionate release after sending an initial application to their

 warden and either waiting 30 days for a response or exhausting

 available administrative remedies.

       Mr. Scarpa has fully exhausted his request for compassionate

 release under both alternatives. When defendants present such

 exhausted requests for compassionate release to their sentencing

 courts under the First Step Act, courts previously followed §

 1B1.13's guidance, even though that policy statement, unamended

 due to the lack of a sufficient number of Sentencing Commission

 members over the past few years, is “at least partly anachronistic

 because it has not yet been updated to reflect” that motions may be


                                      35
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 37 of 50 PageID #: 2060



 made by the defendant as well as by “the Director of the Bureau of

 Prisons”. United States v. Ebbers, 432 F. Supp. 3d 421, 427

 (S.D.N.Y.    2020).    As    the    Court     of    Appeals   has   most   recently

 clarified in Brooker, 2020 U.S. App. Lexis 30605, at *13-14, *17-

 18, however, a sentencing court’s broad discretion and independent

 determination     of    what       circumstances      are     “extraordinary     and

 compelling”    enough       to    support   compassionate       release    are   not

 confined by § 1B1.13 when a motion is, as here, filed by a

 defendant instead of the Bureau of Prisons.

       In Brooker’s words, after the First Step Act, “[w]hen the BOP

 fails to act, Congress has made the courts the decision maker as to

 compassionate release”. Id. at *18.                 The First Step Act thereby

 “freed district courts to consider the full slate of extraordinary

 and compelling reasons that an imprisoned person might bring before

 them in motions for compassionate release” without any limit on its

 discretion drawn from a “clearly outdated” policy statement that

 itself acknowledged         how    courts     are   “in   a unique    position   to

 determine whether the circumstances warrant a reduction”. Id. at

 *20 (quoting Application Note 4 to § 1B1.13).

       Brooker recognized that the kinds of circumstances courts may

 find extraordinary and compelling are no less broad than the “very

 wide latitude” of considerations district courts are accustomed to

 addressing “in all sentencing matters”. Id. at *22 (quoting United

 States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (en banc)). In


                                          36
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 38 of 50 PageID #: 2061



 Brooker, for example, the Court of Appeals did not foreclose the

 district court’s consideration of the defendant’s young age at the

 time of his offense conduct, the sentencing court’s own statements

 at the time of the original sentencing about the injustice of the

 mandatory minimum sentence it had been obliged to impose, the

 effects of the COVID-19 pandemic on incarcerated individuals, and

 the    defendant’s     “apparently      extensive”     rehabilitation,      a

 consideration courts may weigh as long as a sentencing reduction is

 not based on rehabilitation “alone”, as prohibited by 28 U.S.C. §

 994(t).

       Since Brooker clarified the breadth of a district court’s

 discretion, a number of courts have granted § 3582 motions based on

 a variety of extraordinary and compelling reasons.            Most urgently

 in these troubling times, courts continue to order the release of

 inmates    whose   preexisting    medical   conditions    make   them   more

 vulnerable to contracting a COVID infection in prison, or to the

 more severe effects of the disease. See, e.g., United States v. De

 La Cruz, 2020 U.S. Dist. LEXIS 195944 at *20-21 (D. Conn. Oct. 22,

 2020) (granting compassionate release to defendant who had served

 two-thirds of her sentence, based on COVID risks to hypertensive

 and obese individuals, and on defendant’s “outstanding record while

 in custody”); United States v. Wooten, 2020 U.S. Dist. LEXIS

 191940, at *20-27 (D. Conn. Oct. 16, 2020) (granting compassionate

 release to defendant based on changed family circumstances, risks


                                      37
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 39 of 50 PageID #: 2062



 of COVID infection in prison, excellent prison record, and family

 supported release plan); United States v. Fernandez, 2020 U.S.

 Dist. LEXIS 190157, at *2, *9-10 (S.D.N.Y. Oct. 14, 2020) (granting

 compassionate release to 51 year old hypertensive and diabetic

 defendant who had served half of 135-month sentence, based on COVID

 risks and defendant’s good record in prison); United States v.

 Lizardi, 2020 U.S. Dist. LEXIS 188147, at *8-10 (S.D.N.Y. Oct. 9,

 2020)(granting compassionate release when conditions of defendant’s

 confinement during COVID pandemic “more arduous” than could have

 been anticipated at time of sentencing: “A day spent in prison

 under extreme lockdown and in legitimate fear of contracting a

 once-in-a-century deadly virus exacts a price on a prisoner beyond

 that imposed by an ordinary day in prison”); United States v.

 Fisher, 2020         U.S.   Dist.   LEXIS     188065,    at   *1-2,   *7-8,    *12-14

 (S.D.N.Y. Oct. 9, 2020)(granting compassionate release to 73 year

 old defendant serving life without parole, based on 38 years

 defendant      had     already      served,    age      and   medical   conditions

 (hypertension,        hyperlipidemia) that        increase risks        from   COVID

 pandemic, and defendant’s “exceptional rehabilitation efforts”);

 United States v. Jones, 2020 U.S. Dist. LEXIS 186570, at *13-17 (D.

 Conn.   Oct.    8,     2020)     (granting     compassionate      released     after

 defendant served less than two years of 63 month sentence for bank

 robbery, based on COVID pandemic health risks to defendant and his

 comprehensive release plan).


                                          38
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 40 of 50 PageID #: 2063



        A defendant’s advanced age is another significant circumstance

 that may       call   for    compassionate release,           not    only   for   COVID

 avoidance reasons, but because of the physical and/or mental

 deterioration that too often accompanies the aging process. This

 Court has thus ordered a defendant’s compassionate release after he

 served almost 30 years in prison, based in part on the fact that he

 would not have been subject to a mandatory life sentence under

 current law, and also because of the “obvious” COVID risks posed to

 a man of 88 years. United States v. DiGirolamo, 2020 U.S. Dist.

 LEXIS 196737, at *1-2 (E.D.N.Y. Oct. 22, 2020). As the Court and

 the probation office agreed, given defendant’s “age and the number

 of years he has served, ‘compassionate release seems only right’”,

 and there is “no reason why [the defendant] should die in prison”.

 Id.

        Other     courts      in    earlier        decisions   have    shown     similar

 compassion to older defendants who have served significant terms of

 imprisonment under difficult circumstances. See United States v.

 Hansen, 2020 U.S. Dist. Lexis 61946, at *1, *11, *22-23, *26-28

 (E.D.N.Y. Apr. 8, 2020) (granting compassionate release to 72 year

 old defendant who had served more than 10 years of a 20 year

 sentence, whose medical records “overwhelmingly depict a body and

 mind   besieged       with    mounting,      serious     afflictions”       (including

 possible       recurrence     of    previously        treated   cancer,       dementia,

 difficulty swallowing, hypertension, high blood pressure, and other


                                              39
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 41 of 50 PageID #: 2064



 ailments    requiring    a   dozen    prescriptions,        all     of    which   are

 circumstances     that   impair      an        inmate’s   ability    to    function

 independently in prison), whose conditions made him more vulnerable

 to a serious COVID infection, and who had an exemplary prison

 record, including work as a “good mentor for inmates with special

 needs”); United States v. Ebbers, 432 F. Supp. 3d at 432-33

 (granting compassionate release to 78 year old defendant who served

 13 years of a 25 year sentence for “egregious” securities fraud,

 based on his deteriorating physical and cognitive health and

 court’s conclusion that, as the defendant “can do no more harm”,

 the “compassionate thing to do”, consistent with Congressional

 intent as expressed in the First Step Act, is to release him from

 prison early);12 United States v. Wong Chi Fai, 2019 U.S. Dist.



       12
           Before Brooker clarified that the policy statement only
 applies to motions brought by the BOP, Ebbers looked to § 1B1.13
 and analyzed two of the specified extraordinary and compelling
 categories in that policy statement, the “Medical Conditions Note”,
 and the “Age of Defendant Note”. 432 F. Supp. 3d at 427-29. Based
 on the language of each application note, the court distinguished
 the two categories, concluding that the “Medical Condition Note
 applies to a defendant younger than 65 who has a specific
 life-ending or debilitating illness with a predictable, dire
 short-term prognosis”, while the “Age of Defendant Note . . .
 applies to senior-citizen defendants who have already spent over
 ten years in prison and whose physical and cognitive deterioration
 has impaired basic human functions without regard to whether their
 conditions, other than aging, are terminal”, and also without
 regard to whether the senior-citizen defendant has shown “a
 substantially diminished ability to provide self-care”, a
 circumstance a court can still consider, but which is not required
 in order to find an older defendant’s circumstances extraordinary
 and compelling.


                                           40
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 42 of 50 PageID #: 2065



 Lexis 126774, at *1-4, *8-9, *13 (E.D.N.Y. July 30, 2019) (granting

 compassionate release to 65 year old defendant who had served, with

 a   spotless    record,     26     years   of   a   life    sentence   imposed      for

 extortion and racketeering conspiracies; whose multiple surgeries,

 radiation and chemotherapy treatments for thyroid cancer make it

 difficult for him to eat or swallow or maintain a healthy weight,

 making the “last three years of [his incarceration a] medical

 purgatory”; and whose age and deteriorating health qualified him

 for compassionate release “independent of the fact that he suffers

 from a terminal medical illness”).

       Finally, while “rehabilitation alone” may not qualify as an

 extraordinary and compelling circumstance under the statute, courts

 consistently agree that a defendant’s exceptional achievements

 during incarceration may be considered in conjunction with other

 factors to make a request for compassion all the more worthy. See

 United States v. Hasanoff, 2020 U.S. Dist. LEXIS 199816 at *6-16

 (S.D.N.Y.      Oct.   27,   2020)      (granting     compassionate      release      to

 defendant who served 10 years of an 18 year sentence, based on

 defendant’s changed family circumstances and “extraordinary record

 of rehabilitation”); United States v. Rodriguez, 2020 U.S. Dist.

 LEXIS   181004,       at   *6-14      (S.D.N.Y.     Sept.   30,    2020)     (granting

 compassionate     release        to   reduce    defendant’s       sentence    of   life

 without parole to 30 years, based on COVID risks to defendant with

 underlying medical conditions, harsher and more punitive conditions


                                            41
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 43 of 50 PageID #: 2066



 of confinement created by COVID pandemic, and “remarkable” evidence

 of defendant’s rehabilitation); United States v. Millan, 2020 U.S.

 Dist. LEXIS 59955, at *30 (S.D.N.Y. April 6, 2020) (granting

 compassionate release to defendant who had served 28 years of a

 life sentence, all the while maintaining “a positive outlook and

 attitude towards life, [seeking] to improve himself to the utmost

 extent possible, and [being] motivated to do so” without any

 “tangible incentive other than self improvement”).

       Based on these authorities, as well as the numerous pre-

 Brooker decisions granting compassionate release to so many other

 medically    vulnerable    inmates   during   the   present   pandemic,    we

 sincerely urge this Court to grant Gregory Scarpa, Jr., the same

 relief bestowed on others in similar circumstances.            Mr. Scarpa’s

 69 years and the completion of the past 32 years in prison for

 racketeering convictions premised on inchoate conspiracy predicates

 that are no longer deemed violent crimes, is but one branch of the

 extraordinary     and   compelling   circumstances     that   support   such

 leniency. In addition, Mr. Scarpa’s health has severely declined in

 the past five years since his surgeries, radiation and chemotherapy

 for Stage IV nasopharyngeal cancer, a condition that is thankfully

 still in remission, but may yet return.

       Further, like the defendants in Hansen and Wong Chi Fai, Mr.

 Scarpa has had great difficulty swallowing food since his life-

 saving surgeries and therapies, procedures for which he is ever


                                      42
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 44 of 50 PageID #: 2067



 grateful even though they have made his existence in prison these

 past five years just as much of a medical purgatory.           He is unable

 to eat the usual prison meals and relies for sustenance on cold

 cuts, bread, pudding, and a concoction of Carnation Nutritional

 Supplement mixed with milk, adding ice cream and cookies in an

 effort to maintain his weight.        And even when attempting to ingest

 this poor fare – in the solitary confines of his cell because he

 cannot eat quickly enough to join others in the dining hall for his

 meals, and because the prison has not assigned anyone to look in on

 him during his meals to assure his safety – he routinely chokes

 when food becomes lodged in the cavity left in his throat after the

 removal of a large tumor, and because he can no longer produce

 sufficient saliva to swallow since his salivary glands were damaged

 by radiation therapy. Medical records indicate that this condition

 is “getting worse”, and while Mr. Scarpa has thus far avoided more

 than momentary asphyxia, his inability to swallow has resulted in

 his diagnosed malnutrition.

       Mr. Scarpa’s experience with cancer and its after effects are

 his most serious medical issue to date, and one he has met with

 good spirits and a positive attitude since his original diagnosis

 some six years ago. He has, however, a number of other medical and

 neurological    challenges    to    face   going   forward,   including   his

 current difficulties with hypertension and memory loss that may be

 a precursor to dementia.           Mr. Scarpa takes the medications the


                                       43
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 45 of 50 PageID #: 2068



 prison medical unit has prescribed for these conditions and many

 others, yet     his     hypertension      is   not   well   controlled     and     his

 cognition and memory are still below normal according to the

 regular mental state examinations he has taken over the past two

 years. Prisons are not, of course, hospitals or family homes where

 someone with such serious medical issues can receive the kinds of

 individual care that could best reduce the suffering created by

 these conditions.

        In addition, the COVID pandemic that has now reached Mr.

 Scarpa’s Iowa prison is another complication and serious risk for

 anyone of his age and with his medical vulnerabilities. Prisons are

 just the sort of congregate settings that allow infections to

 flourish and spread among those who cannot socially distance

 themselves, and whose access to basic hygiene may not be optimal.

 While   Mr.    Scarpa    has    avoided   infection     thus   far,   no     one   is

 guaranteed continued luck on that front, and we must all take

 necessary precautions.          For Mr. Scarpa, those precautions are only

 available in the safety of a family home where he can quarantine

 when necessary, not in a prison setting where his risk of serious

 infection is as obvious as this Court has elsewhere observed.

        Surviving a global pandemic in a prison setting is the best

 outcome an inmate can hope for, but it also comes at a price. To

 stem the spread of the COVID virus, inmates at Mr. Scarpa’s prison

 have    been   locked    down    and   subjected      to    harsher   than    usual


                                           44
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 46 of 50 PageID #: 2069



 conditions of confinement, deprived of such basic amenities as

 daily showers, losing the comfort of in person family visits for

 the past seven months, and risking further medical complications

 when followup treatment for chronic conditions must be postponed.

 These aspects of the present global health crisis also support a

 deserving       inmate’s        compassionate       release      since     such    harsh

 conditions could not have been anticipated at the time of a

 defendant’s original sentencing, as other courts have agreed.

 United States v. Pacheco, No. 12-CR-408 (JMF), 2020 U.S. Dist.

 Lexis 134510 (S.D.N.Y. July 29, 2020) (because defendant confined

 in prison is “indisputably at a higher risk of contracting and

 dying from COVID-19 than if he were subject to home confinement”,

 the “health risk that continued incarceration poses to him” makes

 §    3553(a)    factors        “weigh   heavily     in   favor     of     [defendant’s]

 release”); accord United States v. Benjamin, No. 15-CR-445, 2020

 U.S.    Dist.    Lexis     168644       (S.D.N.Y.     Sept.      15,    2020)(granting

 compassionate release to defendant who had served 108 months of 124

 month sentence for his participation in violent acts, in part due

 to     the   “unexpectedly        harsh     conditions”       of    the     defendant’s

 incarceration for the past six months, and the fact that § 3553(a)

 factors      “take   on    a    different    weight      today     in    light    of   the

 pandemic”); United States v. Britton, No. 17-CR-260 (LTS), 2020

 U.S. Dist. Lexis 142860 (S.D.N.Y. Aug. 10, 2020) (court granted

 compassionate release after finding that “harsh and stressful


                                             45
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 47 of 50 PageID #: 2070



 conditions under which [defendant] has been confined during the

 pandemic”,     that   his   own    medical   vulnerabilities      create    a

 “disincentive . . . to engaging in behavior that could put him at

 risk of return to confinement”, and that the “significant portion

 of his lengthy sentence that he has served” sufficiently satisfied

 § 3553(a) factors of personal and general deterrence).

       These are all extraordinary and compelling circumstances that

 we urge this Court to agree support Mr. Scarpa’s compassionate

 release, permitting him the care his family and fiancee are ready

 and willing to provide, and sparing him the prospect of a severe

 and life-threatening illness if he is unable to avoid a COVID

 infection in prison. Beyond these circumstances, however, Mr.

 Scarpa’s history in prison and his accomplishments are of the

 highly commendable and remarkable sort that, when combined with all

 other factors, well support a conclusion that Mr. Scarpa is a

 rehabilitated individual who is worthy of the compassion the law

 now allows this Court to bestow.

       Again, Mr. Scarpa’s prison record over the past 32 years is

 practically unblemished, and includes more than one instance of

 honorable and even extraordinary achievement. He has completed

 dozens of programs over the years, all taken for the purpose of

 self-improvement and without expectation of any other benefit.             He

 managed to uncover information from a convicted domestic terrorist

 about the exact location where explosive components were hidden,


                                      46
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 48 of 50 PageID #: 2071



 allowing authorities to safely recover and remove them from a

 residential neighborhood, thereby averting a serious risk to the

 public. He previously earned the support of staff at the federal

 ADMAX prison in Colorado who arranged for his transfer to a safer

 state prison in 2011. Since his arrival in Iowa, he has worked as

 a mentor who helped inmates with special needs as they prepared for

 their release, earning the commendation of his warden. After this

 worked had to be interrupted by his treatment for cancer, he

 returned to the Iowa prison and studied wood-working to make

 himself useful building furniture for not-for-profit organizations,

 government agencies and schools. He has throughout this time

 maintained his status as a “Tier 3" inmate who enjoys the most

 privileges because he has earned the trust of prison officials

 through his behavior and programming.         And while Mr. Scarpa is no

 longer officially working as a mentor, he continues to counsel

 younger inmates about life and the ways to avoid the mistakes he

 made in his own.

       Mr. Scarpa has also maintained close ties with his family

 members and enjoys their continuing support. Unlike his own father,

 Mr. Scarpa made sure that his children did not follow his bad

 example, and he is proud that each is living a legitimate life

 today, with children of their own.            He also met and formed a

 committed relationship with a good woman who is ready to help Mr.

 Scarpa become as much of a contributing member of society as his


                                      47
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 49 of 50 PageID #: 2072



 health will permit. Thanks to his sister, Mr. Scarpa has a job

 waiting for him as well, and he will be able to work on the

 company’s invoicing and inventory remotely from home, as we have

 all learned to do.

       These are the circumstances that we ask this Court to find are

 extraordinary and a compelling basis to conclude that, given his

 age, his deteriorating medical conditions, and the 32 years he has

 spent doing so well in prison, Gregory Scarpa, Jr., is a man who

 deserves this Court’s compassion. The Court should therefore grant

 either Mr. Scarpa’s outright release, or his release conditioned on

 a period of home confinement and any other requirements that the

 Court    believes    will    best   assure      Mr.   Scarpa’s     successful

 reintegration into his family and society for his remaining years.

                                  Conclusion

       In the 32 years since his incarceration began in 1988, Gregory

 Scarpa, Jr., has been punished in harsher ways than either of his

 sentencing courts could have foreseen.          He has nevertheless stayed

 the course and attempted to make a positive difference whenever he

 could, all the while spending his time pursuing all available

 programming and maintaining a commendable and commended prison

 record   that    best   demonstrates      the   man   he   has   become.   His

 transformation is plain to those who know him, as well as those who

 have come to know him in recent years, including the young inmates

 he has mentored over the years, his devoted family, and his fiancee


                                      48
Case 1:94-cr-01119-ERK Document 1049 Filed 10/30/20 Page 50 of 50 PageID #: 2073



 who is committed to his future, despite the health challenges that

 future is very likely to include. He is, in sum, a candidate worthy

 of this Court’s compassion, and we ask the Court to exercise its

 broad sentencing discretion to reduce his term of imprisonment to

 allow    Mr.   Scarpa   to   spend   his   remaining   days   surrounded   by

 cherished family members, in a loving home where he can be both

 protected from the present pandemic, and where his age and medical

 conditions will receive the individualized care they require.

 Dated:    New York, New York
           October 30, 2020

                                            Respectfully submitted,



                                                     /s/
                                            GEORGIA J. HINDE
                                            Attorney for Defendant
                                              GREGORY SCARPA, JR.
                                            228 Park Avenue South
                                            Suite 33276
                                            New York, NY 10003
                                            (212) 727-2717




                                       49
